Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Y. Shyntum, Ph.D., J.D. on 6/30/21.

The application has been amended as follows: 

Claims 9 and 24 have been cancelled.

	Claims 1-6.	(cancelled)  
	7.	(currently amended) A method for increasing  salt tolerance in a plant comprising contacting the plant with 2-keto-4-methylthiobutyric acid (KMBA), the method comprising inoculating the plant with a microbial system, wherein the microbial system comprises Enterobacter sp. SA187 and produces the KMBA in the plant.  
	8.	(cancelled).
	9.	 (cancelled).

	11.	 (cancelled). 
	12.	 (original) The method of claim 10, wherein the plant is selected from the group consisting of rice, wheat, sugarcane, maize, soybean, cotton, vegetables, rape, mustard, sorghum, millet, grass, Brassica spp., rapeseed, barley, hay, and alfalfa.  
13.	  (cancelled).
	14. 	(previously presented) The method of claim 7, wherein the salt stress results from water salinity, soil salinity, or both. 
	15.	(previously presented) The method of claim 7, further comprising irrigating the plant with seawater comprising KMBA at a concentration of 1.0 to 250 nM.  
	16.	 (previously presented) The method of claim 15, wherein the concentration of KMBA is at least 100 nM.  
	17.	(currently amended) The method of claim 10, comprising planting thes or seedlings in sodic soil and seeds or seedling in sodic soil with an effective amount of KMBA to increase salt tolerance in the plant. 
	Claims 18-20 (cancelled).  
	21. (currently amended) The method of claim 7, wherein the microbial 
	22. (currently amended) The method of claim 14, comprising growing the seed or plant in a plant substrate, wherein the plant substrate comprises an effective amount of .
	23 (previously presented) The method of claim 7, wherein the plant is selected from the group consisting of rice, wheat, sugarcane, maize, soybean, cotton, vegetables, rape, mustard, sorghum, millet, grass, Brassica spp., rapeseed, barley, hay, and alfalfa.  
	24.	 (cancelled).
	25. (previously presented)  The method of claim 7, wherein the microbial system to produce KMBA in the plant comprises an effective amount of SA187 to colonize plant seed or a root of the plant to provide abiotic stress resistance to the seed or plant.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of treating a plant with KMBA wherein the method comprises inoculating the plant with Enterobacter sp. SA187 to produce the KMBA in the plant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALTON NATHANIEL PRYOR whose telephone number is (571)272-0621.  The examiner can normally be reached on 7-4:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALTON N PRYOR/Primary Examiner, Art Unit 1616